OPINION — AG — **** ACQUISITION OF PROPERTY BY SCHOOL DISTRICT — METHOD — EFFECT OF RESTRICTIVE COVENANTS **** (1) A SCHOOL DISTRICT THAT PURCHASES PROPERTY FOR SCHOOL PURPOSES WITHIN THE CONFINES OF A RESIDENTIAL DEVELOPMENT IS NOT BOUND BY THE RESTRICTIVE COVENANTS ALLOWING ONLY RESIDENTIAL USE OF THAT PROPERTY. (2) THERE IS NO DISTINCTION WITH REGARD TO THE RIGHTS ACQUIRED BY A SCHOOL DISTRICT TAKING SAID PROPERTY BY WARRANTY DEED OR BY CONDEMNATION PROCEEDINGS WITH PARTICULAR REFERENCE TO THE EXTENT AND DEGREE OF THE ESTATE TAKEN, EXCEPTING THE DESIRABILITY OF WARRANTLESS ATTACHED TO SAID ESTATE. CITE: 27 O.S. 1961 5 [27-5] (MICHAEL D. TINNEY)